Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, involve the question of whether or not the so-called British purchase tax should be included as a part of the dutiable values of the merchandise. Counsel for the respective parties have agreed that the issues herein and the issues in United States v. Pitcairn, C. A. D. 334, are similar in all material respects-, and the record in the latter case has been admitted in evidence in this case.
Upon the facts as established, and following the cited authority, I find and hold the proper dutiable export values of the merchandise covered by said appeals to-be the values found by the appraiser, less any amounts added by the importers on entry to meet advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.